UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No.333-108715 Joway Health Industries Group Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 98-0221494 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) No.2, Baowang Road, Baodi Economic Development Zone, Tianjin, PRC 301800 86-22-22533666 (Address of Principal Executive Offices) (Issuer’s Telephone Number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the Issuer’s Common Stock as of August 14, 2014 was 20,054,000 shares. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 2 PART I - FINANCIAL INFORMATION Item1. Financial Statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 4 Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income for the Three and the Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7– 21 3 JOWAY HEALTH INDUSTRIES GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Short-term investment - Accounts receivable Other receivables Inventories Advances to suppliers Prepaid taxes Prepaid expense Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Long-term investment - Intangible assets, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Advances from customers Other payables Due to related parties Total current liabilities COMMITMENTS - - STOCKHOLDERS' EQUITY: Preferred stock - par value $0.001; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock - par value $0.001; 200,000,000 shares authorized; 20,054,000 shares issued and outstanding at June 30, 2014 and December 31, 2013 Additional paid-in-capital Statutory reserves Retained earnings ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 JOWAY HEALTH INDUSTRIES GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended June 30, Six months ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT Selling expenses General and administrative expenses OPERATING EXPENSES LOSS FROM OPERATIONS ) Interest income Other income 30 Other expenses ) OTHER EXPENSE, NET ) LOSS BEFORE INCOME TAXES ) INCOME TAXES NET LOSS ) OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 JOWAY HEALTH INDUSTRIES GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable, trade - Other receivables ) Inventories ) Advances to suppliers Prepaid expense Accounts payable ) ) Advances from customers ) Other payable ) Salary and welfare payable ) ) Taxes payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property plant and equipment ) - Redemption of Long-term Investment - Purchase and redemption of short-Term Investment ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of due to related parties ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE (DECREASE) IN CASH ) CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURES: Income taxes paid $ $ Interest paid $
